Title: From Thomas Jefferson to Henry V. Somerville, 15 August 1824
From: Jefferson, Thomas
To: Somerville, Henry V.


                        
                        
                            Monticello
                            Aug. 15. 24
                        
                    It is impossible, Sir, you could have appealed to a worse chronicle than my memory for an answer to the enquiries of your letter of the 5th inst. it is all but a blank. yet I will endeavor to give you the best of it’s efforts. mr John Q. Adams was a member of the Senate during a part of the term I served as V. President in that body. about the middle of the term (I think) he went Minister to Berlin, which court he left again before I had entered on the administration of the government; and returning, as well as I remember, by the way of England, he arrived at home in the course of my first year, most assuredly not under any recall from me. he came afterwards into the Senate again, and continued there a part of the time of my being in office, and from thence was called to the chair in the University of Harvard, which he filled with so much reputation to himself and advantage to that institution, until after I had retired from the administration. these, Sir, are the best of my recollections. if I err in any of them it is not intentionally, and I have the comfort of knowing that you can correct them by an appeal to the public records of which I have retained no copy. I am sure however that I do not err in saying that he was never recalled from any foreign mission by me. be pleased to accept assurances of my great respect and consideration.
                        Th: Jefferson
                    